1    DAVID P. WAGGONER, SBN 242519
     Homeless Action Center
2
     3126 Shattuck Avenue
3    Berkeley, CA 94705
     Telephone: (415) 205-8237
4    Facsimile: (510) 540-0403
5
     dwaggoner@homelessactioncenter.org

6    Attorney for Plaintiff
7

8
                                   UNITED STATES DISTRICT COURT
9
                                 NORTHERN DISTRICT OF CALIFORNIA
10

11
     ADEEBA SABR,                                     )
12                                                    )
                                                          Civil No. 3:18-cv-06516-EDL
                    Plaintiff,                        )
13                                                    )
            v.                                        )   JOINT STIPULATION AND PROPOSED
14                                                    )   ORDER EXTENDING PLAINTIFF’S TIME
     NANCY A. BERRYHILL,                              )   TO FILE MOTION FOR SUMMARY
15                                                    )
                                                      )
                                                          JUDGMENT AS MODIFIED
     Commissioner of Social Security,
16                                                    )
                    Defendant.                        )
17                                                    )

18

19

20
           IT IS HEREBY STIPULATED by and between the undersigned attorneys, subject to the
21
                                              to file
     approval of the Court, Plaintiff’s time for amending his Motion for Summary Judgment be
22
     extended from March 13, 2019, until April 13, 2019. This is Plaintiff’s first request for an
23
     extension of time to file his Motion for Summary Judgment. There is good cause for this
24
     extension because counsel for Plaintiff has been unable to access the Administrative Transcript
25
     via the PACER system.
26
            Plaintiff shall have an extension until April 13, 2019, to file his Motion for Summary
27
     Judgment. The parties further stipulate that all subsequent deadlines in the Court’s Procedural
28
     Order for Social Security Review Actions shall be extended accordingly.


             Stip. and Order Extending Pl.’s Time to File MSJ   Case No. 3:18-cv-06516-EDL     1
1          The parties stipulate in good faith with no intent to prolong proceedings unduly.
2          This is Plaintiff’s first request for an extension of time to file his Motion for Summary
3    Judgment.
4

5                                                 Respectfully submitted,
6

7    Dated: March 13, 2019                        By:
8
                                                  /s/ David P. Waggoner
9                                                 DAVID P. WAGGONER
                                                  Attorney for Plaintiff
10

11
     Dated: March 13, 2019                        By:
12

13
                                                   /s/ Margaret Branick-Abilla
                                                  MARGARET BRANICK-ABILLA
14                                                Special Assistant United States Attorney
                                                  (as authorized via email on March 13, 2019)
15

16

17

18
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
19

20
                  14
     Dated: March 13, 2019
21

22                                                HONORABLE ELIZABETH D. LAPORTE
                                                  UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28




           Stip. and Order Extending Pl.’s Time to File MSJ   Case No. 3:18-cv-06516-EDL       2
